PER CURIAM.
We affirm the trial court’s denial, after an evidentiary hearing, of the appellant’s motion for post-conviction relief. We do so out of deference to the trial court’s fact-finding authority on the disputed issues of fact tried at the hearing. There is competent, substantial evidence in the record to support the trial court’s conclusion that appellant’s trial counsel was not ineffective. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
HERSEY, C.J., ANSTEAD and DELL, JJ., concur.